             Case 2:21-cv-00027 Document 1 Filed 06/23/21 Page 1 of 3



TNI.13994
                           IN THE DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF TEXAS
                                  DEL RIO DIVISION

 MAYRA BERENICE MEZA JALIFE                    §
 A/N/F OF F.V. AND D.V., MINORS,               §
                                               §                    2:21-cv-00027
                                                   Civil Action No. ___________________
 v.                                            §
                                               §
 FRANCISCO JAVIER VILLARREAL,                  §   JURY DEMAND
 MICHAEL BAILEY GOAD and TRI-                  §
 NATIONAL, INC.                                §

        DEFENDANTS MICHAEL BAILEY GOAD AND TRI-NATIONAL, INC.’S
                         NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

        Pursuant to 28 U.S.C. §§ 1332(a), 1441(a) and 1446(a), named Defendants MICHAEL

BAILEY GOAD and TRI- NATIONAL, INC. file this Notice of Removal, hereby removing

this case from the 365th Judicial District Court of Maverick County, Texas to the United States

District Court for the Western District of Texas, Del Rio Division. In support of this Notice of

Removal, Defendants respectfully show the Court as follows:

                                    A. INTRODUCTION

        1.    Plaintiff is Mayra Berenice Meza Jalife A/N/F of F.V. and D.V., Minors.

Defendants are Francisco Javier Villarreal, Michael Bailey Goad and Tri- National, Inc.

        2.    On May 14, 2021, Plaintiff sued Defendant Francisco Javier Villarreal for alleged

negligence, Defendant Michael Bailey Goad for alleged negligence, and Defendant Tri-

National, Inc. for alleged negligent entrustment in the 365th Judicial District Court, Maverick

County, Texas; Case No. 21-05-39981-MCVAJA (the “lawsuit” or “suit”). This lawsuit involves

an automobile accident which occurred on or about May 18, 2019, between Francisco Javier

Villarreal and Defendant Goad. Plaintiff is now alleging that the accident caused her minor sons


DEFENDANTS’ NOTICE OF REMOVAL                                                             PAGE 1
                Case 2:21-cv-00027 Document 1 Filed 06/23/21 Page 2 of 3




to sustain bodily injuries and other damages and has pled in her Original Petition that she

“seeks monetary relief in an amount exceeding $200,000.00, however not to exceed

$1,000,000.00.”

       3.        Defendant Francisco Javier Villarreal has not filed an appearance in this pending

lawsuit. Defendant Michael Bailey Goad received notice of this lawsuit on or about May 24,

2021. Defendant Tri- National, Inc. received notice of this lawsuit on or about May 24, 2021. As

such, Defendants file this notice of removal within the 30-day time period required by 28 U.S.C.

§ 1446(b)(1).

                                    B. BASIS FOR REMOVAL

       4.        Diversity Jurisdiction – Removal is proper because there is complete diversity

between the parties, 28 U.S.C. §1332(a); Johnson v. Columbia Props. Anchorage, LP, 437 F.3d

894, 899-900 (9th Cir. 2006). Plaintiff is a citizen of the state of Texas. Defendant Michael

Bailey Goad is a citizen of Arkansas and Defendant Tri-National, Inc. is incorporated in the state

of Delaware and has its principal place of business and corporate headquarters in the state of

Missouri. Finally, Francisco Javier Villarreal has yet to make an appearance in this lawsuit.

       5.        The Amount in Controversy Exceeds $75,000 – The amount in controversy

exceeds $75,000.00, excluding interest and costs. 28 U.S.C. §1332(a); Andrews v. E.I. du Pont

de Nemours & Co., 447 F.3d 510, 514-15 (7th Cir. 2006). In its lawsuit, Plaintiff seeks monetary

relief over $200,000.00 but not more than $1,000,000.00.

       6.        Copies of all pleadings, process, orders, and other filings in the state-court suit are

attached to this notice as required by 28 U.S.C. §1446(a).

       7.        Venue is proper in this district under 28 U.S.C. §1441(a) because the state court

where the suit has been pending is located in this district.




DEFENDANTS’ NOTICE OF REMOVAL                                                                    PAGE 2
             Case 2:21-cv-00027 Document 1 Filed 06/23/21 Page 3 of 3




       8.      Defendants Michael Bailey Goad and Tri-National, Inc. will promptly file a copy

of this notice of removal with the clerk of the state court where the suit has been pending.

                                      C. JURY DEMAND

       9.      A jury demand was made in the state court suit.

                                       D. CONCLUSION

       10.     For these reasons, Michael Bailey Goad and Tri- National, Inc. ask the Court to

remove this suit to the U.S. District Court for the Western District of Texas, Del Rio Division,

and for such other and further relief, both general and special, at law and in equity, to which

Defendants may show themselves justly entitled.

                                              Respectfully submitted,

                                              FEE, SMITH, SHARP & VITULLO, L.L.P

                                              /S/ THOMAS W. FEE
                                              THOMAS W. FEE
                                              State Bar No. 06873160
                                              tfee@feesmith.com
                                              JAMES E. JOHNSON
                                              State Bar No. 00787773
                                              jjohnson@feesmith.com
                                              Three Galleria Tower
                                              13155 Noel Road, Suite 1000
                                              Dallas, Texas 75240
                                              972-980-3259
                                              972-934-9200 [Fax]

                                              ATTORNEYS FOR DEFENDANTS
                                              MICHAEL BAILEY GOAD and
                                              TRI-NATIONAL, INC.


                              CERTIFICATE OF SERVICE

       THIS WILL CERTIFY that a true and correct copy of the foregoing instrument has been
served upon all attorneys of record in this cause of action on the 23rd day of June, 2021.

                                              /S/ JAMES E. JOHNSON
                                              JAMES E. JOHNSON


DEFENDANTS’ NOTICE OF REMOVAL                                                                  PAGE 3
